 AO 88A (Rev. 02/14) Subpoona to Testify nt u Deposition in 11. Civil Action


                                          UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Southern District ofNew York
                          Brian D. Pettiford                                   )
                                 Plaint/If                                     )
                                    v,                                         )     Civil Action No.         14-CV-6271 (NSR)(JCM
                    The City of Yonkers, et. al                                )
                                                                               )
                               Defendant                                       )
                               SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                           Westchester District Attorney Investigator Edward Salinas
                                                         (Name ofpel'son to whom this subpoena is directed)
     ,/ Testimony: YOU ARE COMMANDED to appear at the time, date, and place set fmth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, ditectors,
or managing agents, 01· designate other persons who consent to testify on your behalf about the following matters, or
those set fol'th in an attachment:


 Place: ::Jayegn & ::;ayegn, P.C.                                                     Date and Time:
        615 Yonkers Avenue                                                                               04/15/2020 10:00 am
        Yonkers, New York 10704
           The deposition will be recorded by this method: _S_te_n_o_g_ra_p_h_e_r _________________

        � Production: You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored infotmation, or objects, and must permit inspection, copying, testing, or sampling of the
          material:




       The following provisions of Fed, R. Civ, P. 45 are attached-Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to yoW' duty to
respond to this subpoena and the potential consequences of not doing so,

Date:                               So ORtleRl:b:
                                   €½&i'fJf( &P ceUR'f'
                                                                                         OR
                                                                                                                Attorney's signature

The name, address, e-mail address, and telephone nwnber of the attorney representing (name a/party) Brian Pettiford
Sayegh & Sayegh, P.C. 615 Yonkers Avenue, Yonkers, New York 1070 , who issues or requests this subpoena, are:
Ansa & Assuncao, LLP 707 Westchester Avenue, Suite 309, White Plains, New York 10604

                                Notice to the person who issues 01· requests this subpoena
If this subpoena commands !he production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed, Fed, R. Civ, P. 45(a)(4),
